DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This office action is in response to the most recent Printer Query to address a typo in applicants claims filed on 02/04/21.
•    Claims 1, 7 and 13 are amended as discussed below
•    No claims are cancelled
•    No claims are added
•    Claims 1 -18 are pending

Allowable Subject Matter
Claims 1-18 are allowed. Examiner’s reasons for allowance have been discussed in the Notice of Allowability issued on 01/12/21. 
Examiner’s Amendments
This office action is a Supplemental/ Corrected Notice of Allowability to correct a typo in applicants’ independent claims 1, 7 and 13, as follows:
In the independent claims 1, 7 and 13, filed by applicants on 12/02/20, there is a typo in the claim limitation “an algorithm having a configuration adapted to, utilizing said images with which said customer chooses to be associated and the related plurality of .” 
Here, the period “.” should be a comma “,” or a semi-colon “;” since the claim does not end there. The limitation above is followed by the “wherein said plurality of….” limitation. It is reasonably understood that the period was a typo, and based on the context of the rest of the claim, it is understood that the limitation should read with a comma instead:
“an algorithm having a configuration adapted to, utilizing said images with which said customer chooses to be associated and the related plurality of said personality traits that are ranked and assigned to each of said photographic images, categorize said customer into one of said plurality of personality types, wherein said user interface is further adapted so that said assigned plurality of personality traits are not shown on said display to said customer,”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.P/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/           Supervisory Patent Examiner, Art Unit 3624